Citation Nr: 1639860	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 until December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the Board in an October 2012 Video Conference hearing.  A transcript of the hearing is of record.  

In a December 2012 decision, the Board denied the Veteran entitlement to a disability rating in excess of 70 percent for his service-connected PTSD.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  By June 2013 Order, the Court vacated the portion of the Board's December 2012 decision that denied the Veteran a disability rating in excess of 70 percent for his PTSD, and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Partial Remand of the parties.  In September 2013, the Board remanded such claim in order to comply with the Joint Motion.  

In May 2014, the Veteran was notified that the Veterans Law Judge who conducted the October 2012 hearing was no longer employed by the Board and offered him the opportunity for a new hearing.  In a May 2014 response, the Veteran requested a new hearing via videoconference at his local RO.  Accordingly, his appeal was remanded in August 2014 in order to afford the Veteran a new hearing.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge via Video Conference.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2016 hearing, the Veteran testified that he suffers from suicidal and homicidal ideation.  Such suggests a worsening of his PTSD, as those symptoms were not reported at his most recent November 2013 VA examination.  He also stated that he receives treatment on a regular basis in the form of counseling and medication from the VA Victoria Outpatient Clinic for his PTSD.  The most recent VA treatment records from said facility associated with the Veteran's electronic claims file are dated October 2, 2013.  Accordingly, the Board finds that another examination to assess the current severity of his PTSD is necessary, along with obtaining any recent outstanding VA treatment records.

Additionally, the Board will ask the VA examiner to comment on the impact of the Veteran's PTSD, bilateral hearing loss, and tinnitus on his ability to function in an occupational environment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding treatment records from the VA Victoria Outpatient Clinic dated after October 2, 2013.

2.  After any outstanding records have been obtained, schedule the Veteran for an examination to determine the current severity of his PTSD.

The examiner is asked to comment as to the Veteran's ability to function in an occupational environment and describe any functional impairment caused by the Veteran's PTSD, tinnitus, and bilateral hearing loss.  

 A complete rationale for all opinions must be provided. 

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




